United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-2140
                                     ___________

Derrick Jones,                            *
                                          *
             Appellant,                   * Appeal from the United States
      v.                                  * District Court for the Eastern
                                          * District of Missouri.
United States of America,                 *
                                          *      [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                            Submitted: December 7, 1998
                                Filed: December 16, 1998
                                    ___________

Before BEAM, FLOYD R. GIBSON, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.

              Derrick Jones pleaded guilty to drug and firearms charges, including one
count of using or carrying a firearm during and in relation to a drug trafficking offense,
in violation of 18 U.S.C. § 924(c). He now brings a 28 U.S.C. § 2255 motion, seeking
to vacate his sentence on the section 924(c) conviction under the Supreme Court's
decision in Bailey v. United States, 516 U.S. 137 (1995). The district court denied
relief, concluding that Jones&s claim was procedurally defaulted. In light of the
Supreme Court&s subsequent decision in Bousley v. United States, 118 S. Ct. 1604,
1611 (1998), we grant a certificate of appealability on the issue of whether Jones is
entitled to an opportunity to make a showing of actual innocence overcoming his
procedural default. We remand the case to the district court for further consideration
in light of Bousley v. United States.

      A true copy.

             Attest:

                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-